Citation Nr: 1042952	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cataract of the right 
eye, to include as due to ionizing radiation.  

2.  Entitlement to service connection for colloid adenomatous 
nodules of the thyroid status post removal of the right lobe of 
the thyroid, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Chris Sammarone - Attorney


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on appeal.  
The claim was initially filed at the RO in Cleveland, Ohio.  
However, VA wished to centralize the processing of all benefit 
claims pertaining to a Veteran's exposure to radiation while in 
military service to the VA RO in Jackson, Mississippi.  
Therefore, the Veteran's claims file was sent to the Jackson, 
Mississippi RO in October 2006.  However, after the October 2007 
rating decision was issued by the VA RO in Jackson, Mississippi, 
the Veteran's claims file was again transferred back to the 
Cleveland RO and eventually certified for appeal at the Cleveland 
RO.  

In March 2009, the Veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is provided in the Veteran's 
claims folder.  

In January 2010, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  Specifically, 
the Board requested that the RO (1) provide the Veteran with the 
appropriate VA forms in order for him to assign the power of 
attorney to his representative, and (2) to schedule the Veteran 
for a Travel Board hearing.  Pursuant to the Board remand, the RO 
followed the above-mentioned instructions and sent the Veteran a 
VA Form 21-22a, which he completed.  This form was received and 
associated with the claims file in April 2010.  The Veteran was 
scheduled for a Travel Board hearing in October 2010, and he 
received notification as to the date, time, and location of said 
hearing in August 2010.  However, a review of the record reflects 
that the Veteran failed to appear for his Board hearing, did not 
provide good cause as to his failure to appear, and did not 
request a new hearing.  As such, the Board finds that the RO 
completed the development requested in the January 2010 Board 
remand and complied with the remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board notes that the Veteran's claim was initially denied in 
the November 1997 rating decision.  In a May 2003 report issued 
by the National Research Council (NRC), it was determined that 
the original upper bound radiation doses provided by the Defense 
Threat Reduction Agency (DTRA) may have underestimated the amount 
of radiation to which some Veterans were exposed.  Based on these 
findings, the VA concluded that some Veterans may be eligible for 
compensation if more credible upper bounds for the radiation 
doses were provided.  Therefore, it was ordered that each claim 
dealing with the issue of exposure to ionizing radiation be 
pulled and reviewed and if service connection was denied for 
disability or death because the radiation dose estimate provided 
by DTRA was insufficient to establish that the exposure caused 
the claimed disability, the claim must be readjudicated.  In a 
March 2004 letter, the VA informed the Veteran that his claim 
required a revised radiation dose estimate and therefore needed 
to be readjudicated.  

The issue of service connection for cataract of the right 
eye is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran participated in Operation TEAPOT and is 
considered a radiation-exposed Veteran.  

3.  In August 2007, the Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that the Veteran's 
adenomatous nodules of the right lobe of the thyroid can be 
attributed to exposure to ionizing radiation in service.  

4.  Colloid adenomatous nodules of the thyroid status post 
removal of the right lobe of the thyroid has not been shown to be 
causally or etiologically related to the Veteran's military 
service.  


CONCLUSION OF LAW

Colloid adenomatous nodules of the thyroid status post removal of 
the right lobe was not incurred in service, including as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided with complete VCAA notification in 
January 2009.  This letter addressed all of the notice elements.  
The RO informed the Veteran in the notice letter about the 
information and evidence that is necessary to substantiate his 
service connection claim adjudicated herein.  Specifically, the 
notice letter stated that the evidence must show that the Veteran 
had an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letter informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating and effective date in 
the January 2009 letter.  

Although this letter was not sent prior to initial adjudication 
of the Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice and was provided nearly 
two years to respond with additional argument and evidence, and 
he was provided opportunities to testify before the Decision 
Review Officer and the Veterans Law Judge.  The claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the Veteran in April 2009 and May 2009.  See Prickett 
v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for service 
connection for the thyroid condition.  All available service 
treatment records as well as all identified and available medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The Board further notes that the Veteran was provided with an 
opportunity to present testimony before a Veterans Law Judge at 
the RO.  In his November 2008 substantive appeal, the Veteran 
requested a hearing before the Board at the RO and was scheduled 
for a hearing in September 2009.  However, in a letter dated 
September 2009, he requested a continuance and new hearing date 
due to the fact that his attorney had a scheduling conflict and 
would be unable to attend the hearing.  A subsequent hearing date 
was assigned, but prior to the scheduled hearing, the Veteran's 
attorney submitted a letter stating he would be unable to attend 
the hearing due to a previously scheduled matter which required 
him to be out of town that day.  The Board held that the Veteran 
provided good cause as to why he could not attend the selected 
hearing date, and granted his request to reschedule his hearing.  
The RO sent the Veteran a letter in August 2010 notifying him 
that he had been scheduled for a hearing in October 2010.  The 
letter also included the rules pertaining to scheduling and the 
failure to appear.  The failed to appear for the scheduled 
hearing date, and he did not provide an explanation for his 
absence, nor did he request that his hearing be rescheduled.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to schedule the Veteran for a 
hearing before the Board, and although he was unable to appear 
for this hearing several times, he has not requested any 
postponement or rescheduling.  Therefore, the Board concludes 
that any further attempt to schedule the Veteran for a hearing 
would be futile.  

In addition, as will be discussed below, dose estimates of the 
Veteran's ionizing radiation were obtained in this case.  In 
August 2007, an opinion was also obtained from VA which fully 
addresses the relationship between the Veteran's thyroid 
condition and his radiation exposure.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  To the extent that the Veteran is 
contending that his non-malignant thyroid colloid adenomatous 
nodule of the right thyroid is otherwise related to his service, 
an examination or opinion was not warranted as there is no 
indication that his thyroid condition is in anyway related to his 
military service.  Indeed, there is no evidence showing that 
there was an event, disease, or injury in service other than 
radiation exposure to which a current disorder could be related.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and several SSOCs, which informed them of the laws and 
regulations relevant to his claim for service connection for non-
malignant thyroid nodular disease. For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.



II.  Merits of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Generally, in 
order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  However, medical evidence of a current disability 
and nexus is not always required to establish service connection.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (footnote omitted).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159(a)(2).  

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a Veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.  

A "radiation-exposed veteran" is defined as a veteran who while 
serving on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of the United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 38 
C.F.R. § 3.309(d)(3)(i), (ii) (2010).  The term "onsite 
participation" means during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with ships, 
aircraft or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by 
the United States, the term operational period for Operation 
TEAPOT means the period from February 18, 1955 through June 10, 
1955. 38 C.F.R. § 3.309(d)(3)(v)(K).  

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  In 
this case, the Veteran is claiming that his adenomatous thyroid 
nodules are related to exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2)(xxiii).  

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
veteran's exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

As previously discussed in the Introduction, the Veteran's claim 
was initially developed by the RO and the Defense Special Weapons 
Agency in 1997.  In determining whether the Veteran had radiation 
exposure, the Defense Special Weapons Agency created a scenario 
based on the Veteran's statements, historical records, 
operational records and reports, and scientific principles and 
studies.  Based on the compiled information, it was concluded 
that the Veteran was a participant of Operation TEAPOT and did 
have radiation exposure.  Dose assessments using pre-May 2003 
radiation dose estimates were made, and a medical opinion was 
provided by the then Chief Public Health and Environmental 
Hazards Officer, in which it was concluded that the dose 
assessments were insufficient to relate the Veteran's non-
malignant thyroid nodular disease to radiation while in service.  
The Veteran's claim seeking service connection for non-malignant 
thyroid nodular disease was denied in the November 1997 rating 
decision.  

In considering the evidence of record under the laws and 
regulations as set forth above, and upon readjudication of the 
Veteran's claim using the revised radiation dose estimates, the 
Board concludes that the Veteran is not entitled to service 
connection for colloid adenomatous nodules of the thyroid.  
Initially, the Board observes that the Veteran has been 
determined to be a radiation-exposed Veteran as he was noted to 
have participated in Operation TEAPOT.  38 C.F.R. 
§ 3.309(d)(3)(i) (v)(K).  However, as a preliminary matter, non-
malignant adenomatous nodules of the thyroid, is not a disease 
that has been determined to be presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2).  Nevertheless, the Veteran's claim can be 
considered under the second theory of entitlement referenced 
above, as non-malignant thyroid nodular disease is listed as a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2)(xxiii).  

In this regard, a private surgical report from Drs. P.C. and R.N. 
reflects that the Veteran experienced a diffuse enlargement of 
the right lobe of the thyroid and was diagnosed with thyroid 
adenoma, for which he underwent a thyroidectomy in February 1979.  
Further examination of the removed thyroid tumor revealed a 
diagnosis of colloid adenomatous nodules of the thyroid.  See 
February 1979 Surgical Tissue Report.  

The Board finds that the provisions of 38 C.F.R. § 3.311 were 
fully met.  In July 2007, the Defense Threat Reduction Agency 
(DTRA) provided a scenario of the Veteran's radiation exposure 
based on his military records, recollections, and statements.  It 
was explained that the Veteran's statements were combined with 
historical and technical information that describes the radiation 
environment to which he was potentially exposed.  To fully 
characterize the Veteran's radiation exposure, estimates, worst-
case conditions, and assumptions were provided.  All the above 
combined (what the Veteran did and when, whether, and how he did 
it in relation to the radiation environment) constitute the 
Scenario of Participation and Radiation Exposure.  

In relevant part, the Veteran stated that he was deployed to Camp 
Desert Rock (CDR), in Yucca Flat, Nevada, from June 16, 1952 to 
April 20, 1955.  He explained that his title was that of Sergeant 
at the time of his participation; that he participated in more 
than one test, to include a ground and an aerial test; and that 
he worked on two projects inside the Nevada Test Site (NTS).  One 
of the projects was the observer support project that observed 
seven shots in Yucca Flat, and the other projects was the 
construction of test structures and the research laboratory in 
the Frenchman Flat area.  The Veteran observed that one out of 
every seven soldiers was provided with a film badge dosimeter, 
however he was not provided with one.  

Information from historical records indicate that during 
Operation TEAPOT, the Veteran served with the 95th Engineer 
Battalion and his military occupational specialty was that of 
Combat Construction Foreman.  It was noted that the Veteran's 
unit departed Fort Lewis to participate in Exercise Desert Rock 
VI, arriving at CDR on October 27, 1954.  A history of radiation 
exposure on Operation TEAPOT based on operational records and 
reports was also provided.  In particular, Operation TEAPOT was a 
series of 14 nuclear events and one non-nuclear detonation and 
was conducted at the NTS from February 18 to June 10, 1955.  CDR 
was the headquarters from the Desert Rock VI exercise, and 
included observer activities, troop tests, and technical studies.  

It was noted that the 95th Engineer Battalion was part of the 
support force at CDR, and provided supplies, equipment, and 
personnel for the construction of trenches, equipment displays, 
and other projects in the forward test area and at CDR.  The 
report indicates that members of this unit would have witnessed 
Operation TEAPOT nuclear tests either from News Nob, the NTS 
Control Point, or from trenches, depending on the nature of their 
assignment and the needs of the camp.  
This report also includes a discussion and description of the 
nine shots which were detonated in various sections of Yucca Flat 
during the Desert Rock VI exercise, where observers would have 
witnessed these shots from, and how far the observers were 
stationed from ground and/or surface zero at the time of 
detonation.  This entire scenario constitutes the basis for the 
radiation doses provided to the VA for [the Veteran's] 
participation in Operation TEAPOT.  

The Veteran signed this statement acknowledging that he had had 
the opportunity to review the scenario and make any necessary 
changes.  He marked that he wished to include additional 
information for consideration in his dose assessment.  The 
Veteran noted that he had participated in several additional 
construction activities on various other projects, listing the 
projects names.  The Veteran also listed names of several of his 
fellow serviceman, and referenced a report discussing the history 
of the 95th Engineer Battalion, as well as a letter from the 
Department of the Army dated in June 1987.  The Veteran did not 
indicate that he disagreed with the way in which the scenario was 
described.  

A letter from the Defense Threat Reduction Agency (DTRA) dated 
July 2007 reflects that the Veteran was a confirmed participant 
of Operation TEAPOT conducted at NTS in 1955.  The doses which 
the Veteran received during his participation in Operation TEAPOT 
were summarized as follows: external gamma dose 16 rem; external 
neutron dose of 0.5 rem; internal committed dose to the thyroid 
(alpha) 0.1 rem; and internal committed dose to the thyroid (beta 
+ gamma) 7 rem.  38 C.F.R. § 3.311(a)(2)(i).  

In August 2007, the Director of Compensation and Pension Services 
requested a VA medical opinion from the Under Secretary of Health 
based on the Veteran's dosage assessment, circumstances of 
exposure, and relevant medical history.  38 C.F.R. § 3.311.  

In an August 2007 opinion, the Chief Public Health and 
Environmental Hazards Officer noted the July 2007 letter from 
DTRA which indicated that the Veteran was an atmospheric nuclear 
weapons test participant, and listed the Veteran's dose 
assessments.  It was noted that the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) does not address benign 
thyroid nodules, adenomas, or goiters.  The Under Secretary of 
Health did reference a study of Japanese atomic bomb survivors 
which reflected a 19 percent likelihood that benign thyroid 
nodular disease could have been caused by the dose of radiation 
to which the Veteran was exposed.  Based on the foregoing, the 
Chief Public Health and Environmental Hazards Officer opined that 
it was unlikely that the Veteran's adenomatous nodules of the 
right lobe of the thyroid can be attributed to exposure to 
ionizing radiation in service.  

The Board affords the August 2007 opinion great probative value.  
The study of Japanese atomic bomb survivors reflecting a 19 
percent likelihood that benign thyroid nodular disease may have 
been caused by the dose of radiation to which the Veteran was 
exposed was based on published scientific/medical literature.  
Additionally, the examiner had access to the Veteran's medical  
history, to include that he was exposed to ionizing radiation at 
the age of 25, diagnosed with non-malignant colloid adenomatous 
nodules of the right thyroid in 1979, that he denied having a 
family history of cancer as well as a history of exposure to 
known carcinogens, and that he worked in the field of 
construction and as a steam fitter with no exposure to 
radioactive material after service.  Lastly, the examiner 
considered the dose estimates supplied by the DTRA.  See 38 
C.F.R. § 3.311(e).  As such, the Board affords this opinion great 
probative value.  

As previously discussed in the Introduction, the Veteran's claim 
seeking service connection for non-malignant thyroid nodular 
disease was already denied in the November 1997 rating decision.  
Prior to the November 1997 rating decision, in an October 1997 
opinion, the then Chief Public Health and Environmental Hazards 
Officer referenced studies which showed an increased risk for 
thyroid nodules as well as thyroid cancer after radiation therapy 
of the head and neck.  However, these studies did not show a 
statistically significant increased risk in adults.  Based on 
these studies as well as her review of the Veteran's claims file, 
medical history, and dose estimates, the Chief Public Health and 
Environmental Hazards Officer opined that it is unlikely that the 
Veteran's adenomatous thyroid nodules can be attributed to 
exposure to ionizing radiation in service.  

The Board also notes that the October 1997 and August 2007 
opinions are the only discussion of any possible relationship 
between the Veteran's current thyroid condition and his exposure 
to ionizing radiation.  As there is no other medical evidence for 
consideration, the Board finds that there is no competent medical 
evidence indicating that the Veteran's thyroid condition resulted 
from radiation exposure in service.  38 C.F.R. § 3.311(f).  Thus, 
the claim cannot be granted pursuant to 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311.  

The Board has also considered whether the Veteran's adenomatous 
nodules of the thyroid can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service on a direct basis.  The Veteran's April 
1955 separation examination is negative for any complaints, 
treatment, findings, or diagnoses of thyroid problems.  Thus, 
there was no showing of a thyroid-related condition during the 
Veteran's service.  As such, there is no medical evidence 
establishing that there was an event, disease, or injury in 
service (other than radiation exposure) to which a current 
disorder could be directly related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  

In fact, the Board notes that the first diagnosis of colloid 
adenomatous nodules of the thyroid was in February 1979, twenty-
four years after his separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

The Board acknowledges the Veteran's lay statements of record.  
During his March 2009 personal hearing, the Veteran testified 
that he was exposed to ionizing radiation as a result of the 
atmospheric nuclear weapons tests which were conducted during his 
participation in Operation TEAPOT.  He and his spouse contend 
that his thyroid condition was due to his exposure to this 
radiation.  The Board concedes that the Veteran was in fact 
exposed to radiation while participating in Operation TEAPOT in 
1955 and finds the Veteran credible with respect to his 
assertions.  

However, to the extent the Veteran is contending that his thyroid 
condition is due to his exposure to ionizing radiation, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Despite the Veteran's radiation exposure, even 
applying the newly estimated radiation doses, the competent 
medical evidence of record reflects that his thyroid nodular 
disease is not linked to such exposure.  

In this case, the Board finds that the Veteran's service 
treatment records and VA and private treatment records are 
entitled to more probative weight than the Veteran's assertion 
that his thyroid condition arose as a result of service.  The 
April 1955 separation examination report is clear for any 
findings, notations, treatment or diagnosis of any growth, and 
the clinical evaluation of his head, face, neck, scalp, skin and 
lymphatics was found to be clinically normal.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the Veteran).  
Indeed, the Veteran's first documented diagnosis of colloid 
adenomatous nodules of the thyroid was over two decades after his 
separation from service.  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In addition, the competent medical 
evidence of record does not link the Veteran's non-malignant 
thyroid nodular disease to service.  As such, a nexus to service 
has still not been shown.  

In conclusion, the Veteran was not shown to have non-malignant 
thyroid nodular disease until many years after his separation 
from service.  Importantly, the competent medical evidence does 
not reveal a relationship between the Veteran's service and 
thyroid condition.  As such, service connection for a thyroid 
condition must be denied.  38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for colloid adenomatous nodules 
of the thyroid status post removal of the right lobe of the 
thyroid, to include as due to ionizing radiation, is denied.  




REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing a VA 
examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 
3.159.  

The record reflects that after service, the Veteran was diagnosed 
with cataract of the right eye and underwent an extracapsular 
cataract extraction by phacoemulsification with posterior chamber 
intraocular lens implantation of the right eye.  See July 1996 
Surgical Report.  The Veteran contends that the cataract in his 
right eye was the result of radiation exposure while 
participating in Operation TEAPOT.  

As previously discussed, service connection for conditions 
claimed to be due to exposure to ionizing radiation in service 
can be established in three different ways.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  There are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can 
be established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Posterior 
subcapsular cataracts is listed as a "radiogenic disease" 
pursuant to 38 C.F.R. § 3.311(b)((2)(xvi).  

The medical evidence of record does not reflect that the Veteran 
has been diagnosed with posterior subcapsular cataracts.  
However, in the August 2007 memorandum which provided the revised 
radiation dose estimates for the Veteran's non-malignant thyroid 
nodular disease, the Director of Compensation and Pension 
services noted that the Veteran had undergone an extracapsular 
cataract extraction with intraocular lens implant with 
phaecoemulsification in 1996, and indicated that it was unclear 
whether the condition for which he underwent surgery was a 
posterior subcapsular cataract.  

In a separate letter, dated in August 2007, the Director of 
Compensation Services requested that the DTRA re-evaluate the 
Veteran's claim with respect to his eye claim, and provide a 
revised dose estimate for the lens of the eye.  In a September 
2007 letter, the DTRA confirmed that the Veteran was a 
participant of Operation TEAPOT conducted at NTS in 1955.  The 
doses which the Veteran received during his participation in 
Operation TEAPOT were summarized as follows: external gamma dose 
16 rem; external neutron dose of 0.5 rem; doses to the lens of 
the eye (beta  plus gamma) 28 rem.  38 C.F.R. § 3.311(a)(2)(i).  

The Board also notes that the availability of presumptive service 
connection for some conditions based on exposure to radiation 
does not preclude direct service connection for other conditions.  
See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  The July 1996 
surgical report indicates the Veteran had a diagnosis of cataract 
in the right eye.  The Board finds that since the Veteran has 
confirmed exposure to radiation during service, and given that he 
currently suffers from a cataract of the right eye and it is 
unclear whether the eye condition he currently has is potentially 
a radiogenic disease, a remand for a VA examination and 
clarifying medical opinion is necessary.  38 C.F.R. § 
3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO must schedule the Veteran for 
a VA examination to evaluate his claim for 
service connection for cataract of the right 
eye.  A copy of the claims folder and this 
REMAND must be made available to the examiner 
in conjunction with the examination.  
Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private treatment 
reports, VA treatment reports, the examiner 
should render any relevant diagnoses 
pertaining to the claim for cataract of the 
right eye.  Specifically, the examiner should 
take note of the August 2007 memorandum, and 
provide an opinion as to whether an 
extracapsular cataract is in any way related 
to, linked or similar to a posterior 
subcapsular cataract.  

If not, the examiner should provide a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
cataract of the right eye, is causally or 
etiologically related to his exposure to 
ionizing radiation during active service as 
opposed to its being more likely due to some 
other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.) 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


